DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s arguments filed April 28, 2021, have been considered.
	Applicant argues that the combination of Woo (US 2009/0040410) and Kubota (US 2018/0031881) would not have been obvious, and any such combination would be non-functional (see pages 12–13 of the April 28, 2021, Reply).  This is not persuasive.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Woo discloses the features recited in Claim 1, with the exception of the first material (of the first active layer of the first transistor in the reflective region) being different from the second material (of the second active layer of the second transistor in the transmissible region).  That is, the difference between Claim 1 and prior art Woo is that the active layers are different materials.

Based on this teaching in Kubota, it would have been obvious to one of ordinary skill in the art at the time of effective filing to consider modifying the device of Woo, not in a specific, physical way to match the structure of Kubota, but based on the general teachings of Kubota, to form the materials of the active layers in the reflective and transmissive regions to be different, based on the different desired optical characteristics in each of those regions.
Accordingly, the features of Claim 1 would have been obvious, based on the combined teachings of Woo and Kubota, to one of ordinary skill in the art at the time of effective filing.
Applicant argues with respect to Claims 2–10, in particular Claims 4–9, that the specific configurations and structural arrangements go beyond a simple design choice (see pages 14–15 of the Reply).  After reviewing Applicant’s explanations and the specific claim requirements, the rejections of Claims 5–9 have been reconsidered and withdrawn.  However, the rejections of Claims 2–4 and 10 are maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1–4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0040410 to Woo et al. in view of U.S. Patent Application Publication No. 2018/0031881 to Kubota et al.
Regarding Claim 1, Woo discloses (e.g., Figs. 4–6 and their corresponding description, including paragraphs [0131]–[0185]) a display panel, comprising: a substrate 100, comprising a reflective region RA and a transmissible region TA; a first transistor (associated with 154), disposed on the reflective region, and comprising a first active layer 154, wherein the first active layer comprises a first material (paragraph [0151]); and a second transistor (associated with 154-1), disposed on the transmissible region, and comprising a second active layer 154-1, wherein the second active layer comprises a second material (paragraph [0151]).
Woo does not explicitly disclose wherein the first material is different from the second material. 
Kubota discloses a display with reflective and transmissive modes, and teaches that the materials for the active layers in the transmissive and reflective areas can be separately selected based on desired electrical and physical characteristics, to include oxide semiconductors or polysilicon (e.g., paragraphs [0070] and [0171]–[0177]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Woo such that the first material is different from the second material, as suggested by Kubota, in order to individually achieve the best respective characteristics for the reflective and transmissive areas.
Regarding Claim 2, the combination of Woo and Kubota would have rendered obvious wherein the first active layer comprises an oxide semiconductor (suggested by Kubota for low off-state leakage current), and the second active layer comprises polysilicon (Woo, paragraph [0151]).
Regarding Claim 3, the combination of Woo and Kubota would have rendered obvious (citing to Woo, where the individual pixel illustrated in Fig. 4 would be repeated horizontally and vertically to achieve an array of pixels for display, e.g., paragraphs [0146]–[0160]) a plurality of first transistors 154; a plurality of second transistors 154-1; a plurality of reflective regions RA; a plurality of transmissible regions TA; a plurality of data lines 179/179-1; a plurality of scanning lines 121, wherein the plurality of scanning lines is interlaced with the plurality of data lines (Fig. 4); wherein the substrate is divided into a plurality of pixel groups, each of the pixel groups comprises a plurality of pixels (e.g., where Fig. 4 illustrates a “pixel group” including the reflective and transmissive pixels); wherein each of the first transistors and each of the second transistors are coupled to one of the data lines, one of the scanning lines, and one of the pixels (Fig. 4); wherein the reflective regions and the transmissible regions are arranged into a matrix with a plurality of columns and a plurality of rows and are corresponding to the pixels (Fig. 4); and wherein each of the data lines is only coupled to the first transistors or the second transistors (Fig. 4).
Regarding Claim 4, the combination of Woo and Kubota (citing to Woo) would have rendered obvious wherein each of the pixel groups further comprises: an xth data line, an (x+1)th data line, and an (x+2)th data line disposed sequentially along a first direction, wherein x is a positive integer (e.g., Fig. 4, repeated in horizontal and vertical th data line and the (x+1)th data line and coupled to the xth data line (Fig. 4); and one of the second transistors, located between the (x+1)th data line and the (x+2)th data line and coupled to the (x+1)th data line (where Woo illustrates the second transistor coupled to the (x+1)th data line being between the xth and (x+1)th data line, but rearranging the data lines to separate the transmissive and reflective portions in a simple shift of the data line would have been an obvious design choice within the level of skill in the art, and would achieve predictable results, see, e.g., MPEP § 2144.04).
Regarding Claim 10, the combination of Woo and Kubota (citing to Woo) would have rendered obvious a reflective layer 111, located on the reflective region (Fig. 5); a first pixel electrode 191, located on the reflective region and coupled to the first transistor; and a second pixel electrode 191-1, located on the transmissible region and coupled to the second transistor (Fig. 4).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Woo and Kubota, in view of U.S. Patent Application Publication No. 2013/0277691 to Park.
Regarding Claim 11, the combination of Woo and Kubota would have rendered obvious wherein each of the data lines are disposed sequentially along a first direction (when the pixels of Woo are repeated in an array), but the combination does not explicitly disclose that the data lines have a winding shape, and extend in both the first direction and a second direction orthogonal to the first direction.

It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Woo and Kubota such that the data lines have a winding shape, and extend in both the first direction and a second direction orthogonal to the first direction, as suggested by Park, in order to compensate for parasitic capacitance differences and prevent vertically-striped blur in the display.
Regarding Claim 15, the combination of Woo, Kubota, and Park would have rendered obvious wherein each of the data lines are coupled to the first transistors of the second transistors of pixels in three successive different rows (Woo, when the pixels are repeated in an array; Park, e.g., Fig. 5, extended further vertically would have the data lines coupled to three successive different rows).

Allowable Subject Matter
Claims 5–9 and 12–14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claims 12–14, US 2007/0228411 to Lee et al. (e.g., Fig. 3 and its corresponding description) teaches forming transistors of subpixels serially, but the serially connected transistors relate to reflective and transmissive subpixels, not both first transistors OR both second transistors, as recited in Claim 12.  Claims 13 and 14 depend from Claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.